Title: To George Washington from Jedediah Huntington, 16 April 1783
From: Huntington, Jedediah
To: Washington, George


                        
                            West Point 16 April 1783
                        
                        In making military Arrangements for a Peace, a possible War has the first Consideration. next, our Finances—but, I should suppose, the necessary Dispositions and Institutions need not be expensive. If the System is perfect in its
                            Formation and Execution, it will have such Effects on the Minds of those who are or wish to be our Enemies, as to deter
                            them from Hostilities, and even from secret Machinations.
                        West Point has been held as the Key of the United States. the british viewed it in the same Point of Light,
                            and will, it is presumed, keep their Eye upon it, as long as they regret the loss of the Country, or have a Passion for
                            Power and Conquest. West Point is exposed to a Coup de Main—and ought therefore to be always in a complete Condition of
                            Defence; with a little more Expence than that of maintaining a Garrison of 500 or 600 Men, it may be made
                            a safe Deposit where every military Article may be kept in good Order and Repair. and with a small additional Expence, an
                            Accademy might be here instituted for Instruction in all the Branches of the military Art—to provide the Garrison, in the first Instance, retain the three years men, until their Terms of Service
                            expire—in the mean time take Boys of fourteen years of Age, of which, there will be a sufficient Number among the Poor,
                            whose Circumstances will compel them; if not, among the middle and higher Ranks, whose Inclination will lead them, to
                            engage for Seven Years, for the Sake of Subsistance, Clothing, mechanical Trades, and other useful Learning—and to devote
                            a Part of their Time to Arms and Garrison Fatigue.
                        The next, & perhaps only other, Object worthy the Attention of Congress, are some Barriers against the
                            Indians. The first Measures with Relation to them, will make deep and lasting Impressions, and ought therefore to be taken
                            with Caution—In the first Instance; as large a Body of Troops as the British usually kept up in their Country would, from
                            us, give them no Alarm or Uneasiness—but whatever the Indians may think—it will behoove us to keep Pace with the british
                            so far as to secure the Country from their Incroachments—Awe the Indians, protect and enjoy their Trade. five or Six
                            Hundred regular Troops, in the Western Country, may be sufficient for those Purposes, & at the same time greatly
                            facilitate the Settlement of it—and that in Turn will Supersede the Necessity of regular Troops in that Quarter.
                        
                            J. Huntington B. Genl
                        
                    